Citation Nr: 0802422	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-17 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.  The appellant is the surviving spouse of the veteran.

The appellant's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from various rating decisions of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied the benefits sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) recently held in Hupp v. Nicholson, No. 03-1688 (U.S. 
Vet. App. July 18, 2007), that when adjudicating a claim for 
DIC, VA must perform a different analysis depending upon 
whether a veteran was service connected for a disability 
during his or her lifetime, and concluded generally, that 
38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) 
a statement of the conditions, if any, for which a veteran 
was service connected at the time of his or her death, (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  

Here, the veteran was service-connected for a number of 
conditions at the time of his death, including diabetes 
mellitus, type 2 with erectile dysfunction, peripheral 
neuropathy of the left upper extremity, peripheral neuropathy 
of the right upper extremity, residuals of a left orchiectomy 
and excision of the left varicocele, peripheral neuropathy of 
the right lower extremity, peripheral neuropathy of the left 
lower extremity, hypertension, and residuals of a left 
inguinal hernia surgery to include a scar.  While the May 
2004 notice letter generally addresses what is required to 
establish service connection for cause of death, the letter 
does not mention the appellant's specific contention 
regarding diabetes.  The Veterans Court held in Hupp that the 
section 5103(a) notice letter should be "tailored" and must 
respond to the particulars of the application submitted.  
Moreover, significantly, the letter does not provide any 
statement regarding the many conditions for which the veteran 
was service-connected at the time of his death.  Based on the 
Board's review of the claims and the May 2004 notice provided 
to the appellant pursuant to the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005) (VCAA), the Board finds that it is 
required to remand this case so that the appellant can be 
provided with a new VCAA notice letter that more fully 
complies with the Court's holding in Hupp.  The appellant 
should also be advised of the bases for assigning ratings and 
effective dates.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, a remand is required to reconcile the 
conflicting medical opinions as to the veteran's cause of 
death.  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one that is not related to the principal cause of death.  In 
determining whether a service-connected disability 
contributed to a veteran's death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of the veteran's death.  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.
The coroner who prepared the veteran's certificate of death 
listed the immediate cause of his death as metastatic 
pancreatic cancer, and the underlying causes of death as 
diabetes and hypertension.  At the time of his death, the 
veteran was service connected for diabetes mellitus, type 2 
(rated at 20 percent), and for hypertension (rated at 10 
percent).

However, in August 2005 a VA medical opinion was obtained, 
and the reviewing physician provided a lengthy, detailed, and 
highly probative report, finding there was no supportive 
evidence for the coroner's conclusion, and that the evidence 
does not indicate that the veteran's diabetes materially 
contributed to or hastened the veteran's death.  The examiner 
did not provide an opinion as to the role of the veteran's 
hypertension in his death.  Finally, it appears that the 
examiner did not have access to the veteran's terminal 
medical record.  

As such, a remand is necessary to reconcile the coroner's 
report on the veteran's death certificate and the August 2005 
VA examiner's opinion, and to address the role of 
hypertension in the veteran's death, if any.  Accordingly, 
the case is REMANDED for the following action:

1.  Provide the appellant with a new 
VCAA notice letter, noting (1) a 
statement of the conditions for which 
the veteran was service connected at 
the time of his death, (2) an 
explanation of the evidence and 
information required to substantiate 
the DIC claim based on the veteran's 
previously service-connected 
conditions, and (3) an explanation of 
the evidence and information required 
to substantiate the DIC claim based on 
the conditions not yet service 
connected.  The appellant should also 
be advised of the respective 
obligations of VA and the appellant in 
obtaining such evidence, and advised of 
the bases for assigning ratings and 
effective dates.
2. The RO should arrange for the 
veteran's claims folder to be reviewed by 
an appropriate VA examiner. After his or 
her review, the examiner must opine as to 
whether it is at least as likely as not 
that the veteran's service-connected 
diabetes mellitus, type 2, hypertension, 
or any other service-connected disability 
caused or contributed substantially or 
materially to cause the death of the 
veteran.  The rationale for any opinion 
expressed should be provided in a legible 
report.

3.  After the completion of any action 
deemed appropriate in addition to that 
requested above, the appellant's claim 
should be readjudicated.  If the benefit 
sought remains denied, the appellant 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' 
Appeals is appealable to the United States Court of Appeals 
for Veterans Claims. 
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).

